Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least 50, 56, 57 and 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 4 recite “a first sealing lip one of the plurality of sealing lips”.  The limitation is grammatically incorrect and confusing rendering the metes and bounds of the claim 
Claims 1, 3 and 4 recite “a full angular extensions”.  The metes and bounds of the claim are unclear. It is unclear what structure is intended by a full angular extension. For example, does the limitation mean that the entirety of the lip extends in the same angular direction or does the limitation mean that the lip extends as far as possible before contacting another element?
Claims 1, 3 and 4 recite “a full seal”.  The metes and bounds of the claim are unclear. It is unclear how a labyrinth seal can be considered a “full seal” since a labyrinth seal inherently has a gap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seno U.S. 2016/0003302 in view of Gulli U.S. 2016/0236509.
Re clm 1, 3 and 4, Seno disclose a wheel hub assembly for motor vehicles (1, Fig. 1), comprising: a hub (3); a bearing unit (2, 6, 5); and a sealing device (8), wherein the sealing device comprises: a dynamic component (32 and 17, Fig. 2); and a static component (2) comprising a metal support (9) and a plurality of sealing lips (12-16), a first sealing lip (16) of the plurality of sealing lips not contacting the dynamic component and, and two of the plurality of sealing lips (12-14) contacting the dynamic component, wherein the respective one of the 
Seno does not disclose the plurality of sealing lips comprises a second sealing lip not contacting the dynamic component, the second sealing lip positioned along the labyrinth seal and comprises a full angular extension, to the second sealing lip configured to provide a full seal against any ingress of contaminants into the bearing unit.
Gulli teaches a sealing lip (28) not contacting the dynamic component (17), the second sealing lip positioned along the labyrinth seal (axially extending space between 34/42 and 31) and comprises a full angular extension (entirety of 28 extends angularly), to the second sealing lip configured to provide a full seal against any ingress of contaminants into the bearing unit for the purpose of providing a smaller labyrinth region to increase sealing capacity while also allowing for the lip to bend and close, preventing the inflow of contaminants ([0039]).
It would have been obvious to one of ordinary skill in the art to modify Seno and provide a second sealing lip not contacting the dynamic component, the second sealing lip positioned along the labyrinth seal and comprises a full angular extension, to the second sealing lip configured to provide a full seal against any ingress of contaminants into the bearing unit for the purpose of providing a smaller labyrinth region to increase sealing capacity while also allowing for the lip to bend and close, preventing the inflow of contaminants.
Re clm 2, the improvement of Gulli further discloses the second sealing lip is positioned facing the dynamic component, and configured to reduce distance from the dynamic component (28 extends toward 17, thus reducing the radial gap between 31 and 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nastasi U.S. 2020/0332836 disclose a similar structure in Fig. 2a. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656